Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 26*—when denial of motion for change of venue is not correctly preserved for review. Denial of a motion for a change of venue, in a case under the Municipal Court Act, held not properly preserved for review under section 23 of that Act (J. & A. If 3335), by a purported bill of exceptions in the absence of a correct statement as required by such section. 2. Attorney and client, § 11*—when affidavit may not be sworn to before attorney. An affidavit in support of a motion for a change of venue cannot be sworn to before the party’s attorney in the case. 3. Municipal corporations, § 867*—when presumed that verdict for violation of ordinance is correct. Judicial notice will not be taken in the Appellate Court of a municipal ordinance not before it, and the correctness of a verdict for a violation of such ordinance will be presumed. 4. Disorderly house, § 2*—when evidence is sufficient to sustain conviction for keeping. The evidence held to sustain the charge, in a prosecution for keeping a disorderly house in violation of a municipal ordinance. 5. Appeal and error, § 1514*—when curtailing of time for argument of motion is harmless error. It is not reversible error for a court to curtail time for argument of a motion for a new trial in a case.